STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


Everett Frazier,
Commissioner of the West Virginia Division of Motor Vehicles,
Respondent Below, Petitioner                                                        FILED
vs.) No. 20-0038 (Kanawha County 17-AA-33)                                      March 23, 2021
                                                                               EDYTHE NASH GAISER, CLERK
                                                                               SUPREME COURT OF APPEALS
Deitra R. Agin,                                                                    OF WEST VIRGINIA
Petitioner Below, Respondent



                              MEMORANDUM DECISION


        Petitioner Everett Frazier, Commissioner of the West Virginia Division of Motor Vehicles
(“DMV”), by counsel Janet James, appeals the December 19, 2019, order of the Circuit Court of
Kanawha County, affirming the order of the Office of Administrative Hearings (“OAH”)
reinstating the driving privileges of respondent Deitra R. Agin. Respondent is self-represented and
has made no appearance in this appellate action.

        The Court has considered petitioner’s brief and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. This case satisfies the “limited circumstances” requirement of Rule 21(d) of the
West Virginia Rules of Appellate Procedure and is appropriate for a memorandum decision rather
than an opinion. For the reasons expressed below, the decision of the circuit court is reversed, and
this case is remanded to the circuit court for entry of an order consistent with this decision.

       Respondent was arrested for driving under the influence of controlled substances (“DUI”)
on March 5, 2014. 1 During the course of his investigation of the March 5, 2014, offense, Patrolman
Shane Siranovic of the Follansbee Police Department requested that respondent submit to a
secondary chemical test of blood. Respondent acquiesced to the test and the blood sample was
taken by a paramedic with the Brooke County Emergency Medical Services (“EMS”). Ptlm.
Siranovic took custody of the blood sample and transmitted the same to the West Virginia State
Police Laboratory for testing. However, the blood sample was never tested.


       1
          Inasmuch as we are reversing and remanding this case to the circuit court for further
proceedings on grounds that do not bear on the circumstances surrounding respondent’s arrest,
those circumstances are not addressed in detail herein.


                                                 1
         Following her arrest, the DMV sent respondent an order dated April 1, 2014, that revoked
her driver’s license. Respondent appealed the revocation and, on April 11, 2014, submitted a
written objection and hearing request form. However, respondent did not check the box on the
hearing request form indicating that she wished to “challenge the results of the secondary chemical
test of the blood, breath or urine.”

        An administrative hearing was conducted before the OAH on April 30, 2015. On March
27, 2017, the OAH entered its final order reversing the order of revocation. The OAH concluded
that the “investigating officer’s failure to test [respondent’s] blood or to make blood evidence
available to [respondent] for further testing” was a denial of respondent’s statutory due process
rights under West Virginia Code § 17C-5-9 (2013). 2

        The DMV appealed the OAH’s order to the Circuit Court of Kanawha County. By order
entered on December 19, 2019, the circuit court affirmed the OAH’s order. The court held that
respondent’s agreement to submit to a blood test at the request of the investigating officer afforded
her the same due process rights had she demanded a blood test. The circuit court specifically
referenced this Court’s decisions in Reed v. Hall, 235 W. Va. 322, 773 S.E.2d 666 (2015), and
Reed v. Divita, No. 14-1018, 2015 WL 5514209 (W. Va. Sept. 15, 2018) (memorandum decision),
and found that petitioner’s “violation of [r]espondent’s statutory and due process rights under West
Virginia Code § 17C-5-9 [is] dispositive.” It is from the circuit court’s December 19, 2019, order
that petitioner now appeals.

               “‘On appeal of an administrative order from a circuit court, this Court is
       bound by the statutory standards contained in W.Va. Code § 29A-5-4(a) and
       reviews questions of law presented de novo; findings of fact by the administrative
       officer are accorded deference unless the reviewing court believes the findings to
       be clearly wrong.’ Syl. Pt. 1, Muscatell v. Cline, 196 W. Va. 588, 474 S.E.2d 518
       (1996).” Syl. Pt. 1, Dale v. Odum, 223 W. Va. 601, 760 S.E.2d 415 (2014).

Syl. Pt. 1, Frazier v. Bragg, __ W. Va. __, 851 S.E.2d 486 (2020). Guided by this standard, we
review petitioner’s argument.




       2
           West Virginia Code § 17C-5-9 provides:

               Any person lawfully arrested for driving a motor vehicle in this state while
       under the influence of alcohol, controlled substances or drugs shall have the right
       to demand that a sample or specimen of his or her blood or breath to determine
       the alcohol concentration of his or her blood be taken within two hours from and
       after the time of arrest and a sample or specimen of his or her blood or breath to
       determine the controlled substance or drug content of his or her blood, be taken
       within four hours from and after the time of arrest, and that a chemical test thereof
       be made. The analysis disclosed by such chemical test shall be made available to
       such arrested person forthwith upon demand.


                                                 2
         On appeal, petitioner advances two assignments of error. First, petitioner alleges that the
circuit court erred in finding that there was a violation of West Virginia Code § 17C-5-9 because
respondent did not request a blood test. Second, petitioner argues that the circuit court erred in
excluding evidence that showed that respondent was under the influence of controlled substances
at the time of her arrest.

       As to petitioner’s first assignment of error, we agree with petitioner. Here, because
respondent did not demand or request a blood draw on the date of her arrest, West Virginia Code
§ 17C-5-9 is not applicable to this case.

       In Bragg, this Court held that because a “blood draw” was performed “at the request of law
enforcement officers” the provisions of West Virginia Code § 17C-5-6 (2013), rather than West
Virginia Code § 17C-5-9, apply.


       West Virginia Code § 17C-5-6 provides, in pertinent part, that

               [o]nly a doctor of medicine or osteopathy, or registered nurse, or trained
       medical technician at the place of his or her employment, acting at the request and
       direction of the law-enforcement officer, may withdraw blood to determine the
       alcohol concentration in the blood, or the concentration in the blood of a controlled
       substance, drug, or any combination thereof . . . . The person tested may, at his or
       her own expense, have a doctor of medicine or osteopathy, or registered nurse, or
       trained medical technician at the place of his or her employment, of his or her own
       choosing, administer a chemical test in addition to the test administered at the
       direction of the law-enforcement officer. Upon the request of the person who is
       tested, full information concerning the test taken at the direction of the law-
       enforcement officer shall be made available to him or her.

        This Court has long held that “[w]hen a statute is clear and unambiguous and the legislative
intent is plain, the statute should not be interpreted by the courts, and in such case it is the duty of
the courts not to construe but to apply the statute.” Syl. Pt. 5, State v. Gen. Daniel Morgan Post
No. 548, V.F.W., 144 W. Va. 137, 107 S.E.2d 353 (1959). As to West Virginia Code § 17C-5-6,
the Bragg court found that

       [t]he language of West Virginia Code § 17C-5-6 is clear and unambiguous that a
       law enforcement officer’s duty to make available information about the test
       performed at the request of the officer (including blood test results) does not exist
       absent a request for such information by the person who is tested.

Bragg, ____ W.Va. at __, 851 S.E.2d at 494.

        In the instant case, the blood sample was taken at the request of the investigating officer.
At the hearing before the OAH, respondent acknowledged that she voluntarily consented to give a
blood sample for testing. There is no indication in the record that respondent wished to challenge
the results of the blood test at the administrative hearing. Respondent did not request any

                                                   3
information concerning the blood sample either for the purpose of having the sample
independently tested or for use otherwise at the administrative hearing. Accordingly, we find that
West Virginia Code § 17C-5-6, as opposed to West Virginia Code § 17C-5-9, applies to the instant
case. As West Virginia Code § 17C-5-6 applies to the facts of the underlying case, we find that the
OAH and the circuit court’s reliance on West Virginia Code § 17C-5-9 and the case law construing
it (i.e., Hall and Divita) was misplaced and clearly wrong. 3

        In its second assignment of error, petitioner argues that the circuit court erred in excluding
evidence that showed that respondent was under the influence of controlled substances at the time
of her arrest. Specifically, petitioner contends that in its final order, the circuit court acknowledged
that there was “some evidence of [respondent’s] DUI” but failed to consider such evidence by
determining that the violation of respondent’s due process rights under West Virginia Code § 17C-
5-9 was dispositive. Applying the reasoning set forth above, we agree with petitioner and find that
the lack of analysis of the blood sample provided by respondent must simply be weighed along
with the other evidence in the case.

        Having determined that the circuit court erred in affirming the OAH’s order reversing the
revocation of respondent’s license based only on the fact that respondent’s blood sample was not
tested, and because the OAH failed to otherwise evaluate the evidence of record, we remand this
case for a determination of whether there was sufficient proof under the preponderance of the
evidence standard to warrant the administrative revocation of respondent’s driver’s license.

        For the foregoing reasons, the circuit court’s December 19, 2019, order is hereby reversed,
and the case is remanded for determination of whether there was sufficient proof to warrant the
administrative revocation of respondent’s license. To facilitate the commencement and conclusion
of the remand proceedings, we direct the Clerk of this Court to issue the mandate of this Court
contemporaneously with the issuance of this decision.


                                                             Reversed and remanded with directions.

ISSUED: March 23, 2021




       3
          As this Court noted in Bragg, the Hall and Divita cases both “involved drivers who were
arrested for DUI and . . . demanded that a sample of blood be taken pursuant to West Virginia
Code § 17C-5-9 (2013).” Bragg, ___ W.Va. at __ n.2, 851 S.E.2d at 490 n.2. In both Hall and
Divita, this Court upheld the reversal of the drivers’ license revocation orders because their blood
samples were taken but not tested. However, in the instant case, unlike Hall and Divita, respondent
did not demand a blood test be taken, but rather agreed to submit to a blood test requested by the
investigating officer. Accordingly, respondent’s case must be decided under West Virginia Code
§ 17C-5-6 and not West Virginia Code § 17C-5-9.


                                                   4
CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison

DISSENTING:

Justice William R. Wooton




                                5